Case 19-68454-jwc        Doc 23     Filed 02/05/20 Entered 02/05/20 17:11:07           Desc Main
                                    Document      Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                    *                          CHAPTER 13
      MICHAEL RODNEY BEEMON, JR.          *                          CASE NO. 19-68454-jwc
            DEBTOR                        *
_________________________________________ *
                                          *
      MICHAEL RODNEY BEEMON, JR.          *
            MOVANT                        *                          CONTESTED MATTER
VS.                                       *
                                          *
      CAPITAL ONE AUTO FINANCE            *
            RESPONDENT                    *


                           OBJECTION TO PROOF OF CLAIM 2-1

         COMES NOW, the above- named Debtor in the above-styled case and shows this Court

as follows:

                                                 1.

         The Debtor’s Chapter 13 case was filed on November 15, 2019 and confirmation hearing

scheduled for March 17, 2020.

                                                 2.

         Respondent has filed a secured proof of claim in this case in the amount of $22,097.22

(Claim No. 2-1).

                                                 3.

         The Chapter 13 Trustee should not fund the proof of claim of Respondent as the 2017

Hyundai Elantra was traded in by the co-signer, prior to the filing of this current case. Debtor

believes that satisfied the claim of the Respondent in full.

         WHEREFORE, the Debtor\Movant prays for:

         (a).   An Order disallowing the proof of claim of Respondent filed, and
Case 19-68454-jwc      Doc 23    Filed 02/05/20 Entered 02/05/20 17:11:07           Desc Main
                                 Document      Page 2 of 5



       (b)    a hearing to be scheduled for Respondent to show cause why the prayers of

Movant should not be allowed, and

       (c)    For such other and further relief as the Court may deem just and proper.



                                                   Respectfully Submitted,



                                                   ______/s/______________
                                                   Joseph Chad Brannen
                                                   Attorney for Debtor(s)
                                                   GA Bar No. 077120
                                                   7147 Jonesboro Road, Suite G
                                                   Morrow, GA 30260
                                                   (770) 474-0847
Case 19-68454-jwc        Doc 23    Filed 02/05/20 Entered 02/05/20 17:11:07             Desc Main
                                   Document      Page 3 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                    *                          CHAPTER 13
      MICHAEL RODNEY BEEMON, JR.          *                          CASE NO. 19-68454-jwc
            DEBTOR                        *
_________________________________________ *
                                          *
      MICHAEL RODNEY BEEMON, JR.          *
            MOVANT                        *                          CONTESTED MATTER
VS.                                       *
                                          *
      CAPITAL ONE AUTO FINANCE            *
            RESPONDENT                    *

                                  CERTIFICATE OF SERVICE
       This is to certify that I am over the age of 18 years and that I have this day mailed a true
and correct copy of the Objection to Proof of Claim to the following by depositing a copy of the
same in a properly addressed envelope with sufficient postage affixed thereon to assure delivery
and by placing the same in the United States Mail:

Michael Rodney Beemon, Jr.                            Nancy J. Whaley
702 Georgetown Court                                  Chapter 13 Trustee
Jonesboro, GA 30236                                   303 Peachtree Center Ave., NE
                                                      Suite 120
                                                      Atlanta, GA 30303
Capital One Auto Finance
c/o Coporate ServiceCompany – Registered Agent
40 Technology Parkway South
Suite 300
Norcross, GA 30092

Capital One Auto Finance, a division of Capital One, N.A.
c/o Ambrish Patel – Authorized Agent
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118

         This 5th day of February, 2020


                                                                    /s/
7147 Jonesboro Road, Ste. G                                  Joseph Chad Brannen
Morrow, GA 30260                                             Attorney for Debtor
(770) 474-0847                                               GA Bar # 077120
Case 19-68454-jwc        Doc 23    Filed 02/05/20 Entered 02/05/20 17:11:07            Desc Main
                                   Document      Page 4 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                    *                         CHAPTER 13
      MICHAEL RODNEY BEEMON, JR.          *                         CASE NO. 19-68454-jwc
            DEBTOR                        *
_________________________________________ *
                                          *
      MICHAEL RODNEY BEEMON, JR.          *
            MOVANT                        *                         CONTESTED MATTER
VS.                                       *
                                          *
      CAPITAL ONE AUTO FINANCE            *
            RESPONDENT                    *
                            NOTICE OF HEARING

     PLEASE TAKE NOTICE that the above Debtor has filed an OBJECTION TO PROOF
OF CLAIM with the Court.

       PLEASE TAKE FURTHER NOTICE THAT THE Court will hold a hearing on the
Objection to Proof of Claim in Courtroom 1203 of the Richard B. Russell Federal Building,
75 Ted Turner Dr, S.W., Atlanta, Georgia 30303 at 10:00 a.m. on March 10, 2020.

        Your rights may be affected by the court’s ruling on these pleadings. You should read
these pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy
case. (If you do not have an attorney, you may wish to consult with one.) If you do not want the
court to grant relief sought in these pleadings or if you want the court to consider your views,
then you and/or your attorney must attend the hearing. You may also file a written response to
the pleadings with the Clerk at the address stated below, but you are not required to do so. If you
file a written response, you must attach a certificate stating when, how and whom (including
addresses) you served. Mail or deliver your response so that it is received by the Clerk at least
two business days before the hearing. The address of the Clerk’s Office is Clerk, U.S.
Bankruptcy Court, 362 Richard B. Russell Building, 75 Ted Turner Dr. SW., Atlanta, Georgia
30303. You must also mail a copy of your response to the undersigned at the address stated
below.

         This 5th day of February, 2020
                                                     ______/s/___________
                                                     Joseph Chad Brannen
                                                     Attorney For Debtor
                                                     Georgia Bar No. 077120
                                                     7147 Jonesboro Road, Suite G
                                                     Morrow, GA 30260
                                                     (770) 474-0847
Case 19-68454-jwc        Doc 23    Filed 02/05/20 Entered 02/05/20 17:11:07             Desc Main
                                   Document      Page 5 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                    *                          CHAPTER 13
      MICHAEL RODNEY BEEMON, JR.          *                          CASE NO. 19-68454-jwc
            DEBTOR                        *
_________________________________________ *
                                          *
      MICHAEL RODNEY BEEMON, JR.          *
            MOVANT                        *                          CONTESTED MATTER
VS.                                       *
                                          *
      CAPITAL ONE AUTO FINANCE            *
            RESPONDENT                    *


                                  CERTIFICATE OF SERVICE
       This is to certify that I am over the age of 18 years and that I have this day mailed a true
and correct copy of the Notice of Hearing to the following by depositing a copy of the same in a
properly addressed envelope with sufficient postage affixed thereon to assure delivery and by
placing the same in the United States Mail:

Michael Rodney Beemon, Jr.                            Nancy J. Whaley
702 Georgetown Court                                  Chapter 13 Trustee
Jonesboro, GA 30236                                   303 Peachtree Center Ave., NE
                                                      Suite 120
                                                      Atlanta, GA 30303
Capital One Auto Finance
c/o Coporate ServiceCompany – Registered Agent
40 Technology Parkway South
Suite 300
Norcross, GA 30092

Capital One Auto Finance, a division of Capital One, N.A.
c/o Ambrish Patel – Authorized Agent
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118

         This 5th day of February, 2020


                                                                    /s/
7147 Jonesboro Road, Ste. G                                  Joseph Chad Brannen
Morrow, GA 30260                                             Attorney for Debtor
(770) 474-0847                                               GA Bar # 077120
